DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 recites the limitation "the mode control circuit" in 9.  There is insufficient antecedent basis for this limitation in the claim because the previous instance of “a control circuit” is not identified specifically as “mode control circuit”; if the limitations are in fact one and the same the Applicant should amend either limitation to maintain consistent terminology throughout the claims set. Claims 10-14 are dependent on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 5, , 9-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakish et al. (US Pub. No. 2011/0231682), hereinafter referred to as Kakish.
Referring to claims 1 and 15, Kakish discloses a control circuit (340, fig. 3) adapted to be coupled to a processor (CPU 200, fig. 2) and to a port connection, the control circuit comprising a state machine (power switching unit 340 is used for switching the computer system 32 between the modes M1 and M2, [0024]) configured to: operate the port connection in a port mode (HID 300 is plugged in the computer system, [0029]) while the control circuit operates in a first power mode (computer system 32 is operated in the mode M2, [0029]); and transition from the first power mode to operating in a second power mode (If the computer system 32 is operated in the mode M2, the HID 300 may perform the state transition on the data bus 360 to trigger the mode switching of the computer system, and the computer system 32 may enter the mode M1, [0029]) while continuing to operate in the port mode (application unit 320 can detect whether the manufacturing ID of the HID 300 exist when the computer system 32 is operated in the mode M1. If the manufacturing ID exists, the application unit may determine that the HID 300 is attached to the computer system, [0029]).

As to claims 2 and 16, Kakish discloses the first power mode is low power mode and the second power mode is normal mode (modes M1-M2 can control the computer system 32 to operate in different power degrees and may be a standby mode, full-power mode, low power mode, sleep mode, etc; [0024]).

As to claims 3 and 17 , Kakish discloses the first power mode is normal mode and the second power mode is low power mode (modes M1-M2 can control the computer system 32 to operate in different power degrees and may be a standby mode, full-power mode, low power mode, sleep mode, etc; [0024]).

As to claims 4 and 18, Kakish discloses the port mode is a first port mode, the state machine configured to transition from the first port mode to a second port mode (When the absence of the HID 300 is detected, the timer 321 may be activated, [0028]).

As to claim 6, Kakish discloses the state machine is further configured to configured to toggle between a first state and a second state (the application unit may determine that the HID 300 is attached to the computer system 32 and continuously monitor the existence of the HID 300. Once the HID 300 is detached, the application unit 320 may start the timer, [0029]) while in the first power mode (NOTE: even after the timer toggled to a on/counting state from the off/paused state, the power mode is maintained until the timer expires).

Referring to claim 9, Kakish discloses a circuit comprising: a processor (CPU 200, fig. 2); a port manager (300 HID, docking station, [0024]) coupled to the processor; a port connection (USB port, fig. 2); and a port controller (USB system, fig. 1) coupled to the processor, to the port manager, and to the port connection, the port controller comprising: a communications interface (USB bus, [0010]) coupled to the port manager; and a control circuit (power switching unit 340 is used for switching the computer system 32 between the modes M1 and M2, [0024]) coupled to the communications interface and the port connection, the mode control circuit configured to: operate the port connection in a port mode (HID 300 is plugged in the computer system, [0029]) while operating in a first power mode (computer system 32 is operated in the mode M2, [0029]); and transition from the first power mode to operating in a second power mode (If the computer system 32 is operated in the mode M2, the HID 300 may perform the state transition on the data bus 360 to trigger the mode switching of the computer system, and the computer system 32 may enter the mode M1, [0029]) while continuing to operate in the port mode (application unit 320 can detect whether the manufacturing ID of the HID 300 exist when the computer system 32 is operated in the mode M1. If the manufacturing ID exists, the application unit may determine that the HID 300 is attached to the computer system, [0029]).

As to claim 10, Kakish discloses a power supply coupled to the processor and to the port controller (NOTE: though not depicted, paragraph [0024] gives evidence of the power supply, CPU, and USB system power connections based on the disclose functionality power requirements), wherein the port controller further comprises a power circuit coupled to the power supply, to the control circuit, and to the port connection (south bridge 250...controls the USB bus 260 that provides plug-and-play support...provides power management...south bridge 250 comprises the host controller 251 to communicate through the USB port 270 with the USB device; [0010]).

As to claim 14, Kakish disclose the port connection is adapted to be coupled to a universal serial bus (USB) device (280, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub. No. 2015/0333735), hereinafter referred to as Elias.
As to claims 5 and 19, Kakish does not appear to explicitly disclose the port mode is source port mode, sink port mode, or dual role power mode.
However, in a similar endeavor of managing power and port connections, Elias discloses the port mode is source port mode, sink port mode, or dual role power mode (electronic computing system 400 may act as either a host to select USB or OTG peripherals, as a peripheral to standard USB, or as OTG dual-role hosts, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kakish and Elias before him or her, to modify the USB system of Kakish to include the OTG functionality of Elias because the OTG was a functionality of USB 2.0 which was a readily available improvement to the USB standard available before the effective filing date of the claimed invention, and which improves the USB system flexibility to function according to various roles as necessary.
The suggestion/motivation for doing so would have been to improve the USB system flexibility provided by widely available USB 2.0 standards (Elias: [0028]) available before the effective filing date of the claimed invention.
Therefore, it would have been obvious to combine Kakish and Elias to obtain the invention as specified in the instant claim.

As to claims 7 and 20, while Kakish discloses transitioning from the first power mode to the second power mode is performed in response to detecting a device attachment/detachment at the port connection port, Kakish appears to make the detection based on the existence of information indicating the device is either attached or not, see [0027].  Therefore, Kakish does not appear to explicitly disclose the detection is based on a signal at the port connection port.
However, Elias disclose detecting the attachment/detachment of a USB device based on a signal at the port connection port (OTG functionality may facilitate the connectivity...V.sub.BUS detection pin 214 and the ID detection pin 216 may be related to the USB2.0 OTG functionality in order to sense a USB cable attachment or detachment event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kakish and Elias before him or her, to modify the USB system of Kakish to include the OTG functionality of Elias because the OTG was a functionality of USB 2.0 which was a readily available improvement to the USB standard available before the effective filing date of the claimed invention, and which improves the USB system flexibility to function according to various roles as necessary.
The suggestion/motivation for doing so would have been to improve the USB system flexibility provided by widely available USB 2.0 standards (Elias: [0028]) available before the effective filing date of the claimed invention.
Therefore, it would have been obvious to combine Kakish and Elias to obtain the invention as specified in the instant claim.

As to claim 8, while Kakish discloses transitioning from the first power mode to the second power mode is performed in response to detecting a device attachment/detachment at the port connection port, Kakish appears to make the detection based on the existence of information indicating the device is either attached or not, see [0027].  Therefore, Kakish does not appear to explicitly disclose the detection is based on receiving a signal at a port interface.
However, Elias disclose detecting the attachment/detachment of a USB device based on receiving a signal at a port interface (input signals from the V.sub.BUS detection pin 214 and the ID detection pin 216. OTG functionality may facilitate the connectivity... in order to sense a USB cable attachment or detachment event; [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kakish and Elias before him or her, to modify the USB system of Kakish to include the OTG functionality of Elias because the OTG was a functionality of USB 2.0 which was a readily available improvement to the USB standard available before the effective filing date of the claimed invention, and which improves the USB system flexibility to function according to various roles as necessary.
The suggestion/motivation for doing so would have been to improve the USB system flexibility provided by widely available USB 2.0 standards (Elias: [0028]) available before the effective filing date of the claimed invention.
Therefore, it would have been obvious to combine Kakish and Elias to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0192916 of Luo et al. is pertinent to port and power supply control. .
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184